Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 03/24/2021, are entered and place the application in condition for allowance. 
Previous 102(a)(1) rejections are withdrawn; Applicant has cancelled claims 13 and 15-17. 
Claims 1-8, 11, 12 and 14 are pending. 

Allowable Subject Matter
Claims 1-8, 11, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach a device for diffusing volatile substances, comprising a static casing that contains a first volatile substance container containing a first volatile substance and a second volatile substance container containing a second volatile substance and an outlet in an upper portion of the static casing, wherein the first volatile substance container and the second volatile substance container are moveable relative to said static casing between at least one first position, wherein the first volatile substance container is at least partially positioned beyond the outlet and outside the static casing and is exposed to an environment for diffusing the first volatile substance and the wherein the second volatile substance container is at least partially positioned beyond the outlet and outside the static casing container and is characterized in that between said static casing and the container or containers unexposed to the environment a space is defined for the volatile substances from the exposed container and the unexposed container to diffuse directly through the outlet and exit the device into an external environment.
The prior art is silent with respect to a device for diffusing substance having a casing with an outlet in an upper portion thereof; wherein at least two substance container are movable between different position, wherein in a certain position one of the container is positioned beyond the outlet and outside the static casing, while the other container is exposed to the outside environment to a lesser extend; and similarly when the other container is placed beyond and outside the casing. 
Related art, like Kennedy (U.S. 5,695,692), teaches a similar device. However, the containers never extend beyond an outlet defined on an upper end of the casing. As seen in the figures of Kennedy the container never extend beyond the casing. It would not be obvious to modify Kennedy because doing so would require a significant change to the structure and the way the device is intended to work. Furthermore, since this configuration is not taught in the prior art, such a modification would be considered hindsight rationale. 
Claims 2-8, 11, 12, and 14 are allowed for further limiting claim 1, from which they depend on. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752